Citation Nr: 1142094	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On appeal, the Veteran avers that his hearing loss is related to in-service noise exposure as a result of his duties as a flight operations coordinator at several military airfields.  Specifically, he testified at his May 2011 hearing that he was exposed to jet and helicopter noise during takeoff and landing.  He was situated at ground level, in an office that was separated from the airfield by only a pane of glass.  He did not have any hearing protection.  He denied any noise exposure subsequent to his active duty, as he worked as a computer programmer and a Social Security Administration claims representative.  Per his testimony, his hearing loss began during military service.  He wore hearing aids that had been issued to him by VA since his last VA examination.  He indicated that his hearing has worsened since his last VA examination.

Initially, the Veteran's Form DD-214 confirms that he was a flight operations coordinator during military service.  Accordingly, the Board concedes in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. 1154(a) (West 2002).

The Veteran underwent a VA audiologic examination in December 2007, at which time he complained of hearing loss.  The Veteran reported similar noise exposure history in military and post-service, as discussed above.  On audiometric examination, the following results were obtained: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
10
10
10
15
20
15
100
LEFT
10
15
10
25
30
20
96

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

While the Veteran was diagnosed with a very mild bilateral hearing loss at the December 2007 VA examination, his current audiologic results do not qualify as a hearing loss disability for compensation purposes under VA regulations.  See 38 C.F.R. § 3.385.  

That notwithstanding, the Veteran stated during his May 2011 hearing that his hearing loss has worsened since his last examination and that he has since been issued hearing aids by VA.  Therefore, he should be re-examined at this time in order to determine whether he has hearing loss severe enough to qualify as a disability at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, the Veteran indicated that he has sought treatment with Martinez and Vallejo VA medical facilities, but those records are not in the claims file.  On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Martinez or Vallejo VA Medical Centers, or any other VA medical facility that may have treated the Veteran at any time since discharge from military service, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA audiologic examination in order to determine whether his claimed bilateral hearing loss is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any bilateral hearing loss found.  The examiner should specifically address whether the Veteran has a current hearing disability under the relevant VA regulations, including 38 C.F.R. § 3.385.

The examiner is asked to opine whether the Veteran's current bilateral hearing loss more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include any military noise exposure.  The examiner should specifically discuss the Veteran's noted hearing testing during and shortly after discharge from service, as well as the lay evidence of hearing loss since military service and the lack of any post-service noise exposure.  The examiner should also clarify the notation in the December 2007 examination to the effect that the Veteran's hearing did not undergo a "significant threshold shift" during active service.  Specifically, the examiner should state whether the audiometric testing of record shows any in degradation of audio acuity during service, however slight.  

The examiner is to take as conclusive fact that the Veteran had noise exposure to several different types of aircraft during active service as a flight operations coordinator.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


